Citation Nr: 1115760	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  04-30 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right lower extremity neurological disorder, claimed as nerve root damage to the right leg and ankle - including as secondary to residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1960 to June 1964.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In March 2007, the Board requested a specialist's opinion in psychiatry from the Veterans Health Administration (VHA).  See 38 U.S.C.A. §§ 5109(a), 7109(a) (West 2002); 38 C.F.R. § 20.901(a) (2010).  The reports (including an addendum), received in May, July and December 2007, have been associated with the claims file for consideration with the other evidence.  And as required, the Board provided the appellant and his representative copies of these reports and gave them time to submit additional evidence or argument in response.  See 38 C.F.R. § 20.903.  In January 2008, the Veteran submitted a personal statement and waived his right to have the RO initially consider it.  Id.  See also 38 C.F.R. §§ 20.800, 20.1304(c).   

In April 2008, the Board denied the PTSD claim and remanded the right ankle and leg nerve root damage claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  The Veteran appealed the Board's denial of his PTSD claim to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In November 2008, during the pendency of his appeal to the Court, his attorney and VA's Office of General Counsel, representing the Secretary of VA, filed a joint motion asking the Court to vacate the Board's decision to the extent it had denied this claim for PTSD and to remand this claim for further development and readjudication in compliance with directives specified.  The Court issued an order in December 2008 granting the joint motion for remand and returned the file to the Board.

The Veteran's attorney subsequently submitted additional evidence in May 2009 consisting of a copy of the joint motion for remand that was filed with the Court and a nine-page medical opinion and curriculum vitae (C.V.) of J.C., Ph.D.  

The Veteran's attorney indicated they were waiving their right to have the RO initially consider this additional evidence, asking instead the Board to decide the case as soon as possible.  See again 38 C.F.R. §§ 20.800, 20.1304(c).  However, to comply with the Court's order granting the joint motion, the Board was required to first remand this case to the RO - which the Board did in July 2009.

The RO since has issued supplemental statements of the case (SSOCs) in February 2011 continuing to deny these claims, so they are again before the Board.  The Veteran's attorney submitted additional written argument in February 2011 in response to the SSOC (issued February 3, 2011) concerning the continued denial of the claim for service connection for PTSD based on an alleged sexual assault.  He also indicated in response to the SSOC (issued on February 7, 2011) concerning the remaining claim for service connection for nerve root damage to the right leg/ankle that he had no other information or evidence to submit regarding this remaining claim.


FINDINGS OF FACT

1.  Considering the probative, i.e., competent and credible, medical and other evidence of record, it is just as likely as not the Veteran was sexually assaulted during his military service and that his PTSD, since diagnosed, is attributable to that military sexual trauma (MST).

2.  However, the most probative medical and other evidence of record indicates he has diabetic polyneuropathy of his right lower extremity (so as a complication of his diabetes), not focal neuropathy secondary to his service-connected right ankle fracture and associated residuals or otherwise as a result of his military service.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

2.  But the Veteran's right lower extremity neurological disorder was not incurred in or aggravated by his military service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or chronically aggravated by a service-connected disability - namely, his right ankle fracture and associated residuals.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by way of letters dated in August 2003, April 2008, October 2009, and October 2010, the RO advised the Veteran of the evidence needed to substantiate his claims and explained what evidence VA was obligated to obtain or to assist him in obtaining and what information or evidence he was responsible for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claims.  See 73 FR 23353 (Apr. 30, 2008).

Consider, as well, that the RO issued the August 2003 letter prior to initially adjudicating his claims in February 2004, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).

It equally deserves mentioning that the October 2010 letter - which pertained only to the claim for nerve root damage to the right leg and ankle, also informed the Veteran that a downstream disability rating and effective date will be assigned if this underlying claim for service connection eventually is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  And since providing that additional notice, the RO has readjudicated this claim in a February 2011 SSOC, effectively rectifying or curing any timing problem from not having provided this additional notice before initially adjudicating this claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (both indicating that, as a matter of law, the provision of adequate VCAA notice prior to a readjudication, such as in a statement of the case (SOC) or supplemental SOC (SSOC), "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication).

With respect to the Veteran's PTSD claim, the Board previously remanded this claim specifically so the Veteran could be provided notice in accordance with 38 C.F.R. § 3.304(f)(3) [now subpart (f)(5)], explaining that evidence from sources other than his service records and evidence of behavior changes may corroborate his account of his asserted in-service stressor since it is predicated on personal/sexual assault.  And the Board is aware that he has not also been provided Dingess notice concerning this claim.  But since the Board is granting this PTSD claim - in full, there is no need to discuss whether there has been compliance with these 
notice-and-duty-to-assist provisions of the VCAA with respect to this claim.  This is because, even were the Board to assume, for the sake of argument, there has not been, this is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  This claim is being granted, regardless.

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case. Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non- prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

Here, aside from the fact that the Board is granting the claim for PTSD, the Veteran is represented in this appeal by an attorney - who presumably is aware of the Dingess holding and all that it entails concerning this claim.  Moreover, when implementing the Board's grant of service connection for this condition, the RO will assign a disability rating and an effective date and not have to provide additional VCAA notice concerning these "downstream" issues.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  If, thereafter, a notice of disagreement (NOD) is filed contesting these downstream issues of the initial rating assigned for this disability or effective date, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision SOC will control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to these downstream elements of this claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA evaluation and treatment records - including the reports of his VA Compensation and Pension Examinations (C&P Exams) addressing the nature and etiology of his claimed conditions, the dispositive issues concerning these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  Thus, as there is no other indication or allegation that relevant evidence remains outstanding, at least concerning these particular claims, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.


The Board is also satisfied there was substantial compliance with its prior remand directives concerning each of these claims at issue - both in terms of providing the additional necessary notice and having the Veteran undergo VA C&P Exams for necessary medical nexus opinions.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Statutes, Regulations and Precedent Cases Governing Claims for Service Connection

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Organic diseases of the nervous system will be presumed to have been incurred in service if manifested to a compensable degree (generally of at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).


A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Continuity of symptomatology is required where the condition noted in service is not shown to have been chronic or this is at least legitimately questionable.  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).


There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as 
to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required in every instance to establish the required diagnosis or the necessary nexus or linkage between the claimed disability and the Veteran's military service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In determining the amount and sufficiency of evidence in this regard, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


PTSD

Service connection for PTSD, in particular, requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD. The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

In Cohen, the Court also held that a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142.  That is, generally speaking, a stressor cannot be established as having occurred merely by after-the-fact medical nexus evidence.  See also Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

This is not a hard-and-fast rule, however, and exceptions are made for certain types of claims depending on the type of particular stressor alleged, and this is reflected in the several subparts of 38 C.F.R. § 3.304 - (f)(1) through (f)(5).

Most notably, as it pertains to this specific claim at hand, the Court has clarified that the general rule discussed in Moreau that after-the-fact medical nexus evidence cannot establish the occurrence of the claimed in-service stressor, does not apply to claims for PTSD based on personal or sexual assault.  See YR v. West, 11 Vet. App. 393, 399 (1998); and Patton v. West, 12 Vet. App. 272, 279-280 (1999).  That is, in these other types of claims, an opinion by a medical professional based on a 
post-service examination can be used to establish the occurrence of a stressor.  38 C.F.R. § 3.304(f)(5) [formerly subpart (f)(3)]; VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1 ,2006).  Furthermore, the occurrence of the claimed stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.

Because personal assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  Therefore, evidence from sources other than the Veteran's service records may corroborate an account of a stressor incident.  Patton, 12 Vet. App. at 277.

38 C.F.R. § 3.304(f)(5) [formerly subpart (f)(3)] specifically provides that if a PTSD claim is based on in-service personal or sexual assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence from include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.


Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.

VA will not deny a PTSD claim that is based on in-service personal or sexual assault without first advising the claimant that evidence from sources other than the claimant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal or sexual assault occurred.  Id.

A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost v. Principi, 16 Vet. App. 124 (2002).

And as stated by the Court in Bradford v. Nicholson, 20 Vet App 200 (2006), 
§ 3.304(f)(5) [formerly subpart (f)(3)] provides "unequivocally" that "VA will not deny a [PTSD] claim that is based on in-service personal assault" without first providing the requisite notice.  The Board's July 2009 remand was specifically to provide this required notice, and the Veteran received this additional notice in an October 2009 letter.

Turning now to the facts of this particular case, the Veteran's VA treatment records document his ongoing treatment for PTSD, and the report of his September 2003 VA PTSD exam confirms this diagnosis.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).

And in Cohen, the Court held that diagnoses of PTSD are presumably in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed.  Therefore, the Board finds the Veteran has the required 
DSM-IV diagnosis of PTSD.

There still, however, has to be confirmation of a stressor in service and attribution of this PTSD diagnosis to that stressor to establish entitlement to service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

But, as mentioned, the type and amount of evidence needed to establish the occurrence of the alleged stressor in service differs (i.e., is less) when, as here, the claim is predicated on personal or sexual assault.  38 C.F.R. § 3.304(f)(5).

The Veteran claims he has PTSD as a result of what amounts to multiple sexual assaults during service.  He claims that, while stationed in Okinawa, he met a female soldier and they began dating and engaging in sexual relations.  This woman, he says, coerced him into performing certain sexual acts by proclaiming that, if he refused, she would say he had raped her.  This caused him to become stressed and anxious because, if he did not comply with her demands, he feared that he would be disgraced, dishonorably discharged, and perhaps even go to prison.  See his June 2003 questionnaire responses.

Towards establishing his claim, the Veteran asserts that his military records show that he experienced serious behavioral issues as a consequence of this encroachment on his liberties (e.g., drunkenness, disciplinary actions, etc.).  

He asserts that his behavior patterns in service changed in 1963, following the beginning of the alleged sexual assault.  See his representative's February 2008 statement.  He has specifically asserted that he got drunk the night after the first sexual assault occurred because he was upset.  See his April 2004 statement.

The Veteran's SPRs show he began serving on active duty in the military in June 1960.  His STRs do not include documentation of a sexual assault, per se, in the sense he mentions or a diagnosis of a psychiatric disorder of any sort, including a stress-related mental illness (keeping in mind that VA did not adopt the PTSD nomenclature until 1980 or thereabouts, so not until long after his military service had ended). His STRs document one incident of drunkenness in February 1963.  There is no further evidence of drunkenness or a pattern of alcohol abuse during his military service.

The Veteran's STRs also indicate that on April 8, 1963, he violated Article 92 of the Uniform Code of Military Justice (UCMJ) by failing to obey a regulation by checking into the main gate.  As a result, he received a 60-day restriction and forfeiture of pay in the amount of $10.00.  The remaining portion of the restriction was subsequently suspended on May 14, 1963.  On August 19, 1963, he violated Article 86 of the UCMJ when he was absent from his appointed place of duty.  For that, his punishment was a 14-day restriction and forfeiture of pay for 7 days.  Later, on October 1, 1963, he violated Article 121 of the UCMJ by wrongful appropriation of government property.  His rank was reduced to lance corporal and he forfeited pay and allowance in the amount of $50 for two months.  The forfeiture was remitted on February 4, 1964.  Lastly, on April 20, 1964, he again violated Article 86 of the UCMJ when he was absent without leave (AWOL).  He forfeited $35 in pay.  His military service ended in June 1964; his discharge was under honorable conditions and his reenlistment would be permitted if he elected to do that.

Although the Veteran has been repeatedly diagnosed with PTSD, there is competent medical evidence both in favor and against his assertions regarding whether the asserted in-service sexual assault occurred.

In evaluating the probative value of these medical opinions for and against the claim, the Court has stated that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . [and that] the credibility and weight to be attached to these opinions [are] within the province of the adjudicator."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Medical evidence that is speculative, general or inconclusive in nature generally cannot be used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board, however, may appropriately favor the opinion of one competent medical authority over another, provided that it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).

The report of the Veteran's July 2003 VA psychological assessment indicates he described his in-service stressor as a coercive sexual relationship between him and a female which he met overseas.  He reported that during the course of the relationship he felt forced to have an intimate relationship with her and engage in sexual acts which both repulsed and horrified him.  She verbally threatened to claim that he raped her if he did not comply with her demands.  He feared that if she followed through with her rape claim that he would be dishonorably discharged and sent to a federal prison.  He admittedly did not mention the situation to his immediate supervisors because he felt they would be unsympathetic and, given the situation, he resultantly felt helpless.  The examiner's summary of the evaluation indicated the Veteran met the full clinical criteria for assigning a diagnosis of PTSD.  The examiner noted the Veteran reported features of general anxiety and panic reactions, as well as cognitive features of depression that varied in level of intensity.  The examiner further noted that many of the symptoms the Veteran described had been long-standing, beginning during military service and remaining present until discharge from active duty.  This examination did not include a review of the claims file, but this, alone, is not dispositive or determinative of this opinion's probative value.  Instead, it was based on the Veteran's reported history through interviews and questionnaires.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  The Court also more recently reiterated in 
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), that review of the claims file is not dispositive of the probative value of a medical opinion.  Rather, it is the information gathered from that review (or lack thereof) that is more determinative.

In September 2003, the Veteran was afforded a VA PTSD examination.  He reiterated his previous sexual trauma.  After a mental status evaluation, and a review of the claims file, the examiner acknowledged that he was initially highly skeptical of the Veteran's claim; however, after hearing his report and watching his visceral reactions describing the event, the examiner became convinced that the Veteran met the DSM IV criteria for sexually-related trauma PTSD.  The Axis I diagnosis was PTSD, non-combat related but military related due to sexual harassment, chronic and moderately severe.  The examiner concluded that the Veteran had an unusual experience of being sexually harassed through fear of exposure and accusation of rape.  The examiner further stated that the incident occurred in the context of a man who had a rigid superego and who seemed to have truly felt that he would be accused and charged with rape if he did not cooperate.  Hence, the examiner determined the Veteran has had a life of significant PTSD symptoms that have very substantially compromised his psychosocial life and adversely affected his career.  The examiner noted the Veteran's reported history of incarceration for driving while intoxicated (DWI) on several occasions, but it was not specified whether that was in relation to the PTSD, i.e., a manifestation, or instead the result of other unrelated factors.

Disability resulting from alcohol abuse, since it is willful misconduct, generally cannot be service connected.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7- 99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is only a very limited exception to this general rule.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.


Because of the looming uncertainty over the cause of the Veteran's PTSD and, more specifically, its potential relationship to his military service, in March 2007, on its own initiative and pursuant to VA regulation, the Board requested an expert opinion from the VHA seeking to answer the following questions:  (a) is it at least as likely as not the disciplinary actions during service were indicative of behavioral changes the Veteran had in response to a sexual assault?; and (b) if so, is it at least as likely as not his PTSD is due to that sexual trauma?

In response, several unfavorable opinions were received from the VHA.  Specifically, upon review of the evidence of record, in May and July 2007 (the July 2007 response was an addendum to clarify the opinion) G.T., M.D., indicated that in response to question (a), "it is unlikely" that the disciplinary actions during service were indicative of behavioral changes the Veteran had in response to a sexual assault; and in response to question (b), Dr. G.T. stated that "it is unlikely" that the Veteran's PTSD is due to that sexual trauma.  Dr. G.T. did not doubt the Veteran currently has PTSD.  However, Dr. G.T. explained that the Veteran's behavioral changes leading to disciplinary actions are not the typical behavior changes seen following a sexual assault.  Even though the Veteran claimed alcohol abuse, it was not part of the record when he was in service.  Dr. G.T. concluded that the "behavioral changes are too indistinct to fit 'unexplained economic or social behavior changes.'"

In December 2007, S.P., Ph.D., fully concurred with Dr. G.T.'s opinion.  She added that "[w]ithout further evidence, a causal relationship cannot be established between the appellant's claimed in[-]service stressor and current symptomatology."  Both of these opinions are supported by references to the record and are based on extensive review of the claims file.  

In response, the Veteran has submitted the report of a clinical evaluation performed by a private psychologist, J.C., Ph.D., in April and May 2009.  The report reiterates the Veteran's military, family, and asserted sexual assault history and indicates the examiner conducted a phone interview with VA treatment and evaluation personnel.  

In summary, this report provides that the 3 mental health professionals interviewed, J.K., Ph.D., J.T., M.D., and B.N., Ph.D., all indicated the Veteran suffers from a severe case of PTSD due to his history of sexual abuse in the military.  Essentially, each of these professionals concluded that, not only did the record support a finding that the Veteran was sexually assaulted as he asserts, but these sexual assaults resulted in such psychological trauma as would support his diagnosis of PTSD.  Upon interviewing the Veteran's family and friends regarding the change in his behavior before and after the military and conducting a thorough clinical examination of him, Dr. J.C. concluded that it is more likely than not that the Veteran's PTSD is the result of a series of in-service sexual assaults.

Upon weighing this evidence for and against the Veteran's claim, the Board finds that, in aggregate, the evidence supporting his claim is at least as equally probative as that against his claim.  In this circumstance, this reasonable doubt is resolved in his favor and his claim granted.  38 C.F.R. § 3.102.  The opinions for and against the claim were based on each examiner's review of the pertinent medical history and supported by adequate rationale.  In other words, all of the opinions not only contained data and conclusions, but also provided reasoned analysis, which the Court has held is where most of the probative value of a medical opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  Hence, the findings expressed in the reports both for and against the claim have the proper foundation and predicate and, therefore, are entitled to significant probative weight.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  


The medical nexus opinions supporting the claim, versus those against the claim, make it at least as likely as not the Veteran was sexually assaulted during his military service - as he alleges, and that he has PTSD as a consequence of that MST.  So his claim must be granted with resolution of this reasonable doubt in his favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).

Neurological Disability of the Right Lower Extremity

The Veteran claims he has nerve root damage to his right leg and ankle secondary to the already service-connected residuals of his right ankle fracture.  See his June 2003 statement.

Disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition shall also be service connected on this secondary basis. See 38 C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on this secondary basis, there generally must be:  (1) evidence confirming the Veteran has the claimed disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In July 2004, the Veteran was provided a VA C&P Exam.  The report of that exam provides a diagnosis of probably generalized peripheral neuropathy, diabetic.  That same month, he also was provided a VA neurology examination and consultation because of his peripheral neuropathy and right peroneal nerve pathology.  The report of that exam indicates that electromyograph (EMG) and nerve conduction studies (NCS) were conducted and the impression was severe diabetic polyneuropathy bilaterally.  More recently, in July 2010, he was provided another VA C&P Exam - the report of which confirms that his symptoms are most consistent with length dependent diabetic polyneuropathy.

In further explanation, this July 2010 VA C&P examiner reiterated the EMG results were not consistent with any focal pathology.  However, added this examiner, they did provide evidence of severe diabetic polyneuropathy.  And given this Veteran's prior diagnostics, as well as his current examination, this examiner believes the Veteran has diabetic polyneuropathy, and that it is less likely than not there is any focal neuropathy present secondary to his ankle fracture.

So, in summary, while the Veteran's treatment records show he has received treatment for right lower extremity neurological symptoms, these symptoms are related to diabetic peripheral neuropathy or diabetic polyneuropathy, rather than to some focal pathology or neuropathy associated with his right ankle fracture in service.  So there has not been the required attribution of this neuropathy to his service-connected disability, rather, confirmation that it instead is a complication of his diabetes.  See McQueen v. West, 13 Vet. App. 237 (1999) and Velez v. West, 11 Vet. App. 148, 158 (1998) (generally requiring medical nexus evidence to associate a claimed condition with a service-connected disability).

Diabetic polyneuropathy is also called diabetic neuropathy.  It is any of several clinical types of polyneuropathy seen with diabetes mellitus; there are sensory, motor, autonomic, and mixed varieties.  The most common kind is a chronic condition called symmetrical sensory polyneuropathy; it affects first the nerves of the lower limbs and often autonomic nerves; pathologically, there is segmental demyelination of peripheral nerves.  An uncommon acute form is the ischemic variety, accompanied by severe pain, weakness, and wasting of proximal and distal muscles, peripheral sensory impairment, and loss of tendon reflexes.  With autonomic involvement, there may be orthostatic hypotension, nocturnal diarrhea, retention of urine, impotence, and small diameter of the pupils with sluggish reaction to light.  Dorland's Illustrated Medical Dictionary 1287 (31st ed. 2007).  

Therefore, in diagnosing diabetic polyneuropathy, the June 2004 and July 2010 VA examiners determined the Veteran's claimed condition was etiologically related to diabetes mellitus; that is, these examiners determined the diagnosed disability at issue is a complication of his diabetes mellitus.  See id.  

Other medical records in the file document the Veteran's history and treatment of Type II Diabetes Mellitus.  However, this is not a service connected condition.  And neither he nor the record suggests his diabetes mellitus and its associated diabetic polyneuropathy were either directly or even presumptively incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  See also Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); EF v. Derwinski, 1 Vet App 324 (1991) (indicating VA adjudicators must consider all potential basis of entitlement reasonably raised by the record, so in this particular instance direct, presumptive and secondary).

In coming to his diagnosis of diabetic polyneuropathy, the July 2010 VA examiner noted the Veteran's medical history was significant for diabetes of approximately 10 to 12 years - so, if true, only dating back to 1998 to 2000 or thereabouts.  That was long after his military service ended in 1964, indeed, by several decades (about 34 years) and even well beyond the one-year presumptive period following the conclusion of his service for the initial manifestation of this condition to a compensable degree of at least 10-percent disabling.  See 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  So the medical evidence in the file goes against any notion he had diabetes or associated right lower extremity neuropathy during his military service or even for long after his discharge.  See Struck v. Brown, 9 Vet. App. 145 (1996).  See also Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).


The Veteran does not allege any direct or presumptive relationship between his military service and right lower extremity neuropathy to warrant any further consideration of these alternative bases of entitlement.  So his competency, even as a layman, to proclaim having experienced this neuropathy in this lower extremity for several years is not tantamount to concluding it dates back to his military service or is otherwise related to his military service, especially given no subjective or objective mention of this condition until so longer after service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  The competency and credibility of his lay testimony, and therefore the ultimate probative value of it, must be judged against and in relation to the other evidence in the file, not just in isolation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

For these reasons and bases, the preponderance of the evidence is against this claim, in turn meaning there is no reasonable doubt to resolve in his favor, and that this claim must be denied.  See again 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

The claim for service connection for PTSD is granted.

Whereas the claim for service connection for a neurological disorder of the right lower extremity, claimed as nerve root damage to the right leg and ankle - including as secondary to residuals of a right ankle fracture, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


